Title: From Thomas Jefferson to Stephen Cathalan, Jr., 25 November 1788
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.



Sir
Paris Nov. 25. 1788.

Your favor of the 17th. is just received. I would be obliged to you not to send the trees by the ship for Boston, as one single Winter night of that country would infallibly kill them. In fact they must go to no place but Charlestown. If you foresee no conveiance for that place, I will beg the favor of you to have them divided into two parcels, keep one to run the risk of a direct conveiance offering from Marseilles to Charleston, and send the other immediately through the Canal of Languedoc to Bordeaux addressed  to Mr. John Bondfeild merchant there. You will be so good as to notify him at the same time from whom they come, and to whom they are to be sent to Charleston directly. I will further ask the favor of you to have added some plants of the best mulberry (Murier) for the silkworm.
I have obtained an order to exempt American whale oil from the operation of the Arret of Sep. 28. for the present moment, (which I expect is by this time sent by government to all the ports) and I have a hope of obtaining an Arret to render that exemption perpetual, so as that the ports of France will be open to French and American oils only.—I have for some time past mentioned in my letters to America that flour from thence will come to a good market in France. Mr. Shippen, who past here a few days ago, spoke gratefully of your attentions, to him, for which I return you my thanks. It is not certain when Mr. Short and Mr. Rutledge will pass Marseilles, nor that they will do it. They have letters from me to you, principally on their own account; but I wished you also to be known to them, as their talents, fortune, and family in America will surely place them in the public administration, and it might be convenient to you at some time or other to address them. The same reasons led me to recommend Mr. Shippen.Mr. Lediard is a different kind of person. He is an American, justement assez timbré pour aller chercher les sources du Nil et assez sage pour en rendre bon compte. He is gone under the direction of an English society, and I had no doubt he was furnished from them with every paper necessary to facilitate his passage. Had I doubted this, I would have recommended him to you, because I wish to see the object of his mission fulfilled. But I believe I only gave him a memorandum to apply to you in my name, if he should meet with any unexpected difficulty. A stranger to the administration and police of France, having no idea that a man can be hindered from going out of any country, may misunderstand even the friendly offices intended to remove those difficulties: especially when he does not understand the language well enough to comprehend their explanation. Moreover had he asked himself what interest you could have in preventing him from investigating the sources of the Nile, it should have removed his suspicions. I ascribe to the enthusiasm of his temper, and his eagerness to pursue his enterprize, the misplacing the source of the difficulties which threatened to disappoint him. He is an honest man, and of a good deal of information, and I ask of you pardon for his error.

It seems probable that peace will be established between Denmark, Sweden, and Russia, and that it will continue between France and England. The king of England is decidedly lunatic. The parliament is sitting, but we do not yet hear what they mean to do. Probably they will establish a Regency.
The Notables have deservedly lost their popularity since they have voted that the tiers etat shall have only an equal number of members with the nobles or the clergy. The court wished them to have as many as the nobles and clergy both together. This combination of priests and clergy will probably produce an alliance between the king and people. Whether it will end as that of England, or as that of Denmark is not for me to prophecy. But in either case it will end ill for priests and nobles.Be so good as to present me respectfully to your father and the ladies of the house, little Lalie included: and to accept yourself assurances of the esteem & attachment with which I am, Sir Your most obedt. humble servt,

Th: Jefferson

